COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-268-CV
 
CHARLIE
S. MARTINEZ, JR.                                                APPELLANTS
AND MAGDALENA S.
MARTINEZ, 
AS TRUSTEE OF THE CHARLIE
S. 
MARTINEZ, JR., TRUST
 
                                                   V.
 
CITY
OF FORT WORTH,                                                        APPELLEES
CITY OF NORTH RICHLAND
HILLS, 
BIRDVILLE INDEPENDENT
SCHOOL DISTRICT, 
COUNTY OF TARRANT,
TARRANT COUNTY 
HOSPITAL DISTRICT,
TARRANT COUNTY 
COLLEGE DISTRICT, TARRANT
COUNTY 
REGIONAL WATER DISTRICT,
AND FORT 
WORTH INDEPENDENT SCHOOL
DISTRICT 
                                               ----------
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  February 5, 2009




[1]See Tex. R. App. P. 47.4.